Exhibit 10.17

AMENDMENT TO THE AGREEMENT FOR THE PROVISION OF SERVICES

This Amendment (“Amendment”) to the Agreement for the Provision of Services (the
“Agreement”) with an effective date of May 10, 2011 (the “Effective Date”), is
entered into by and between CompCare de Puerto Rico, Inc., (“CompCare”), and MMM
Healthcare, Inc. and its corporate affiliate, PMC Medicare Choice, Inc., (each,
a “Health Plan” or collectively, the “Health Plans”), sets forth additional
duties and obligations

WHEREAS, Health Plans and CompCare are parties to an Agreement for the Provision
of Services entered into the 13th day of August, 2010 with an effective date of
September 18, 2010, pursuant to which CompCare provides and arranges for the
provision of mental health, substance abuse and certain pharmacy-related
services to individuals covered by Benefit Plans sponsored or issued by Health
Plans.

WHEREAS, Health Plans and CompCare desire to amend the Agreement in accordance
with the definitive terms and conditions set forth below.

Amendment

1. The following definition of Section 1 “Definitions” of the Agreement is
amended to add the underlined section, effective with the calculation of
Psychiatric Pharmacy Claims Costs from September 18, 2010:

Psychiatric Pharmacy Claims Costs means (i) the fee for service payments which
Health Plans pay to their pharmacy benefits manager (“PBM”) in connection with
Psychotropic Drugs dispensed to Members; (ii) pharmaceutical dispensing fees (if
applicable), and (iii ) to the extent not included in (i) or (ii),
pharmaceutical transaction, processing or other per claim fees, excluding the
PBM Claims Administrative Fee as set forth in Exhibit B of the Medicare Part D
Prescription Drug Service Agreement executed by and between Express Scripts
Senior Care, Inc. and the Health Plans or any equivalent PBM contracted Claims
Administrative Fee should the Health Plan contract with another PBM in the
future.

2. In consideration of the foregoing, the following are included as part of the
services provided by CompCare under Section 3 “Identification of MHSA Services,
Pharmacy Management Services and Communication” clause 3.1 “Services under
Agreement”:

 

  i. CompCare shall have available Behavioral Health Providers, at each of the
following locations a minimum of one day per week according to a schedule
approved from time to time by the parties, which CompCare agrees will be
determined in advance to permit at least 5 days prior notice to each location of
the scheduled days and identity of the applicable Behavioral Health Provider:

 

  •  

Health Plans Member Club facilities

 

  •  

Medical Group/ IPA facilities, as determined and notified by the MSO.

 

  •  

Primary Care Physicians offices as determined and notified by the MSO.

 

  ii. CompCare shall participate in the additional Health Plans Quality
Initiatives described below:

 

Initiative

  

Description

  

CompCare

  

CompCare Responsibility

High ER Visitors    Identify Members with more than 4 visits in a quarter and
make interventions to identify Member needs and determine if there are
clinically appropriate opportunities to re-direct membership to the appropriate
level of care    Members with mental health diagnosis will be referred to
CompCare for Interventions   

CompCare will need to report monthly the following information regarding
interventions:

•      Number of attempts

•      Number of interventions (contacted)

•      Provide electronic list of patients intervened

•      Type of interventions

•      Results of interventions



--------------------------------------------------------------------------------

“Round Clinic” for SNP membership    As a new requirement, Medicare expects each
SNP member case/condition to be discussed in a multidisciplinary group. Members
of the multidisciplinary group will be identified very soon.    Mental Health is
considered as part of the multidisciplinary team    CompCare is expected to
participate in all the meetings where SNP member cases/conditions are discussed
as part of this initiative Weekly Round Clinics    On a weekly basis MSO Case
Management division holds clinical rounds to discuss outlier cases and make
recommendations for specific interventions.    Currently CompCare is a
participant in the Round Clinics    1) CompCare will present at least one
outlier case per month to the weekly round clinics team or as frequent as both
parties agree to. The member/case presented should have comorbidities. 2)
CompCare will present at least once a month, or as frequent as both parties
agree on, results of the interventions of cases referred by the weekly round
clinic team to CompCare. Educational campaigns    MSO runs educational campaigns
to educate members about their conditions and to comply with CMS and ASES
requirements    MSO runs also educational campaigns about mental health
conditions    CompCare will support mental health educational campaigns such as
the Depression campaign. CompCare will assign a resource to coordinate the
support to these campaigns. ER Evaluation    Identify Health Plans Members with
major depression, through the use of this evaluation tool by the ER Screener, in
selected partner Hospitals. .    Potential major depression patients will be
referred to CompCare assigned providers for follow up. CompCare will report to
plans any assessments & interventions undertaken to improve patient quality of
care & adequate follow up   

1) Identify potential cases of major depression among Members, visiting ER’s.

2) Improve Quality of Care and adequate follow up for these members.

3) Avoid polipharmacy and potential use of harmfull or contraindicated
medications.

4) CompCare shall provide a monthly report of patients referred for follow up
with actions taken.



--------------------------------------------------------------------------------

Except as expressly set forth in this Amendment, the terms and conditions of the
Agreement shall remain in full force and effect.

IN WITNESS WHEREOF, the parties hereto have caused their respective duly
authorized officers to execute and deliver this Agreement as of the date first
written above, to be effective on the Effective Date.

 

COMPCARE DE PUERTO RICO, INC.    

PMC MEDICARE CHOICE, INC.

MMM HEALTHCARE, INC.

By:  

/s/ Clark A. Marcus

    By:  

 

Printed Name: Clark A. Marcus     Printed Name: Orlando Gonzalez Title: Chief
Executive Officer     Title: President

Comprehensive Behavioral Care Inc. and Comprehensive Care Corporation, jointly
and severally, hereby guarantee all the payment and performance obligations of
CompCare de Puerto Rico, Inc. under or relating to this Agreement.

 

COMPREHENSIVE BEHAVIORAL CARE, INC.     COMPREHENSIVE CARE CORPORATION By:  

/s/ Clark A. Marcus

    By:  

/s/ Clark A. Marcus

Printed Name: Clark A. Marcus     Printed Name: Clark A. Marcus

Title: Chief Executive Officer

    Title: Chief Executive Officer